                                              Case 3:21-cv-02745-EMC Document 11 Filed 07/26/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         In Re                                           Case No. 21-cv-02745-EMC
                                   8         TYE JHN LE DRE PARKER,
                                                                                             ORDER OF DISMISSAL
                                   9                      Petitioner.
                                                                                             Docket Nos. 6, 9,10
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14             On April 21, 2021, mail was sent from the Court to Petitioner at the address he provided to

                                  15   the Court. The mail was returned undelivered on May 6, 2021, bearing a stamp that read in part

                                  16   “return to sender – unable to forward.” Docket No. 6. On May 17, 2021, additional mail was sent

                                  17   to Petitioner and was returned undeliverable on May 24, 2021, bearing a stamp that read “Not In

                                  18   Custody.” Docket No. 9. Petitioner has not provided a more recent address than the address to

                                  19   which the undeliverable mail was sent.

                                  20             More than sixty days have passed since the mail was returned to the Court undelivered.

                                  21   Petitioner has failed to comply with Local Rule 3-11(a) which requires a party proceeding pro se

                                  22   to “promptly file with the Court and serve upon all opposing parties a Notice of Change of

                                  23   Address specifying the new address” when his address changes. Local Rule 3-11(b) allows the

                                  24   Court to dismiss an action without prejudice when mail directed to a pro se party is returned as not

                                  25   deliverable and the pro se party fails to send written notice of his current address within sixty days

                                  26   of the return of the undelivered mail.

                                  27   ///

                                  28   ///
                                          Case 3:21-cv-02745-EMC Document 11 Filed 07/26/21 Page 2 of 2




                                   1          This action is DISMISSED without prejudice because Petitioner failed to keep the Court

                                   2   informed of his address in compliance with Local Rule 3-11(a).

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: July 26, 2021

                                   7

                                   8                                                 ______________________________________
                                                                                      EDWARD M. CHEN
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
